DETAILED ACTION
The Office Action is in response to the Applicant's reply filed November 9, 2021 to the Office action mailed on July 9, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Priority
This application filed 09/13/2018 claims priority to PCT/EP2017/056083, filed 03/15/2017.
Response to Arguments
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 11, 21-23, 25, 30-32, 34-37, and 91-93 over Chen et al. (US 20130005802 A1) is not persuasive.   The rejection is herewith maintained.
Applicant argues “The instant claims are directed to non-aqueous topical compositions, in contrast to the disclosure of Chen which teaches oral compositions comprising niclosamide in a solvent system consisting of 90% PEG-300 and 10% NMP. Applicant submits that the Office has failed.”  
In response, the arguments do not commensurate in scope with the claims.  Specifically, the composition of independent claim 11 comprises the components: 2.5-8% of niclosamide, and PEG  600 or less in greater than 60%.  Dependent claims 30 and 31 include an absorption enhancer, such as a pyrrolidone. The prior art teaches the same: niclosamide  (200 mg/kg of body weight in 90% Polyethylene Glycol-300, 10% 1-Methyl-2-pyrrolidone). (Mice weighing 23 to 25g Calculated: 4.6-5mg niclosamide in 90% Polyethylene Glycol-300, 10% 1-Methyl-2-pyrrolidone or approximately 4.5% niclosamide in 90% Polyethylene Glycol-300, 10% 1-Methyl-2-pyrrolidone).  If the claims are drawn to a non-aqueous composition as written, then the prior art must read on a non-aqueous composition within Applicant’s definition of non-aqueous.  Further, the intended use recitation “topical” of a composition claim would be met by the composition in the prior art, as the composition of the prior art and that claims are identical.  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.    
Applicant argues Figure 9 and Example 8 provide surprising and unexpected results.  
The Examiner states the data does not commensurate in scope with the claims. Example 8 relied upon Formulations B versus D-J have very specific amounts of niclosamide, macrogol 400, and Carbopol 974p (and other components).  The claims are drawn to a composition having a broader range of niclosamide, greater than 60% of PEG 600 or less, and excludes ethanol or isopropanol, which reads on the formulation taught in the prior art.
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 11, 21-23, 25, 30-32, 34-37, and 91-93 over Chen et al. (US 20130005802 A1), as applied to claims 11, 21-23, 25, 30-32, 34-36, and 91-93 in view of Eady et al. (GB 2465633 A) is not persuasive.   The rejection is herewith maintained.  Applicant argues “Eady teaches that the disclosed formulations contain water and may be in the form of an aqueous gel (see, Eady at page 2, lines 6-7). Further, each of the Examples disclosed in Eady (see, Examples 1-4 of Eady) comprise water, ethanol, or water/ethanol; in contrast with the instantly claimed non-aqueous compositions which exclude water. Thus, the Office has failed to provide any reasonable expectation of success that using the aqueous formulations of Eady would result in the non-aqueous compositions as presently claimed.” 
In response, the Examiner states the secondary rejection was not for interchanging Chen’s formulation with Eady’s, but to provide motivation for the use of a gelling agent. Specifically, Eady et al. teaches a formulation comprising a halogenated salicylanilide, known to be used topically and orally, can comprise a gelling agent. While Applicant points out that Eady et al. compositions use an aqueous component,  Applicant has not provided any evidence that a gelling agent or niclosamide formulations require only an aqueous component to function, as the reference generally teaches the use of any organic solvent. 
Further, Applicant argues “ the disclosure of Eady teaches a formulation containing a poloxyalkylene solubilising agent that (1) may be present in an amount of up to 50% (see Eady at page 5, lines 22-26). Therefore, the disclosure of Eady teaches topical compositions comprising niclosamide that contain a maximum of 50% by weight of a poloxyalkylene solubilising agent, whereas the instant claims teach non-aqueous compositions of niclosamide containing at least 60% by weight PEG.”
 Lastly, the Examiner states the primary reference teaches the amount of PEG required by the claims, the secondary reference was used for the teaching of a gelling agent, which Applicant has defined by an amount of 1%-5% by weight of the composition only in dependent claim 20.  Similarly, the secondary reference teaches from 0.5 to 5 % w/w of a thickening agent which encompass the gelling agent.  Applicants arguments are not persuasive.  
The following rejections are reiterated below for Applicant’s convenience:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 21-23, 25, 30-32, 34-37, and 91-93 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20130005802 A1).
The claims are examined to the extent that they read on a composition comprising a halogenated salicylanilide selected from niclosamide, or a pharmaceutically acceptable salt or hydrate thereof; and greater than 60 % by weight of a polyethylene glycol (PEG), wherein the average molecular weight of the PEG is 600 or less wherein the halogenated salicylanilide is present in an amount of from 2.5 % to 8 % by weight; and wherein the composition does not comprise ethanol or isopropanol.
Chen et al. NOD/SCID mice (weighting 23 to 25 g) received oral administration of niclosamide (200 mg/kg of body weight in 90% Polyethylene Glycol-300, 10% 1-Methyl-2-pyrrolidone) [0142].  The recitation “a non-aqueous topical” is in the preamble of the claim.
Although, the reference teaches 200 mg/kg of body weight of niclosamide it does not specify the percentage of the claims.
However, to the skilled artisan, the claimed subject matter would have been obvious because the skilled artisan would have appreciated that certain factors would influence the dosage required to effectively treat the subject for the purpose taught by the references, including, but not limited to the severity of the disease or disorder, previous treatments, the weight, general health and/or age of the subject and the presence of other diseases. The dosage would thus have been expected to be variable and, in the absence of evidence to the contrary, the determination of the optimum dosage to employ would have been a matter well within the purview of the skilled artisan.  With respect to the composition providing a pH at the site of application is an intended use of the formulation.
Claims 12-14, 16-17, 20, and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20130005802 A1), as applied to claims 11, 21-23, 25, 30-32, 34-36, and 91-93 in view of Eady et al. (GB 2465633 A)
Chen et al. is as discussed above.
Chen et al. does not teach the gel forming agent
Eady et al. teaches gelling agents, niclosamide, and retinoids in tablet formulations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use gel forming agents.   The motivation comes from the teaching in Eady that the agents thicken the formulation.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.

Conclusion
No claim is allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627